223 Ga. 755 (1967)
158 S.E.2d 375
KOHL et al.
v.
MANNING et al.
24349.
Supreme Court of Georgia.
Argued October 10, 1967.
Decided October 20, 1967.
Rehearing Denied November 9, 1967.
Roy J. Leite, Jr., for appellants.
Davis & Stringer, Robert H. Stringer, George P. Dillard, Herbert O. Edwards, for appellees.
DUCKWORTH, Chief Justice.
Only alleged errors occurring in the lower court may be enumerated in an appeal, and a statute may not be constitutionally attacked for the first time in the enumerations of error so as to give this court jurisdiction of the appeal, the same being merely surplusage and not an enumeration of error. Code Ann. § 6-810 (Ga. L. 1965, pp. 18, 29; pp. 240, 243); Law v. State, 219 Ga. 583 (134 SE2d 776), and cases cited therein. The case being one to review the dismissal and motion to reconsider the dismissal of the petition for certiorari which was denied and which involves, in addition to other questions, the application of certain clauses of the State and Federal Constitutions to the denial of the certiorari, the Supreme Court does not have jurisdiction of the case, but it is one of which the Court of Appeals has jurisdiction for review. Code Ann. §§ 2-3704, 2-3708 (Const. of 1945); Gulf Paving Co. v. City of Atlanta, 149 Ga. 114 (1) (99 S.E. 374); Felker v. Still, 176 Ga. 735 (169 S.E. 15); Walther v. Walther, 219 Ga. 644 (135 SE2d 401).
Transferred to the Court of Appeals. All the Justices concur.